996 F.2d 284
AMICA MUTUAL INSURANCE COMPANY, Plaintiff-Counter-defendant, Appellee,v.Leo P. BOURGAULT, Cheryl Bourgault,Defendants-Counter-claimants, Appellants.
No. 92-8068.
United States Court of Appeals,Eleventh Circuit.
July 27, 1993.

Ervin H. Gerson, Stevens & Gerson, Atlanta, GA, for defendants-counter-claimants, appellants.
Alan Terry Sorrells, Carter & Ansley, Christopher N. Shuman, Atlanta, GA, for plaintiff-counter-defendant, appellee.
Appeal from the United States District Court for the Northern District of Georgia.  (No. 1:90-CV-1606-JOF), J. Owen Forrester, District Judge.
Before TJOFLAT, Chief Judge, HATCHETT and BIRCH, Circuit Judges.
PER CURIAM:


1
On December 10, 1992, we issued an opinion in this case in which we certified to the Georgia Supreme Court the issue of the application of O.C.G.A. § 33-7-11 to insurance policies covering vehicles not principally garaged or used in Georgia.  979 F.2d 187.   The Supreme Court of Georgia has responded to our request in its opinion of Amica Mutual Ins. Co. v. Bourgault, 263 Ga. 157, 429 S.E.2d 908 (1993).   That court answered our question in the negative, holding that O.C.G.A. § 33-7-11 does not invalidate an exclusion in an insurance policy covering a vehicle principally garaged and used outside of Georgia.


2
The Supreme Court of Georgia's decision is consistent with the reasoning of the district court.   Accordingly, the judgment of the district court is AFFIRMED.